Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2022 has been entered.
                                              Status of the Application
2.  Claims 34-54 are pending under examination. Claim 34 was amended. Claims 1-33 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims 34-54 under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
4.  The rejection of claims 34-54 under 102(a) has been withdrawn in view of the amendment. However, the Applicants’ arguments drawn to no teaching of double-stranded fragments having cohesive ends were found unpersuasive because Church et al. teach use of double-stranded fragments having cohesive ends, partially overlapping sequences and assembling cohesive ends. For all the above the Church et al. reference is reapplied to address the amendment.

                                      Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 47-48 recite double stranded nucleic acid fragments are at least about ‘1 kb and 50 kb in length’.  The metes and bounds of the claims are unclear and indefinite because claim 34 upon which the claims 47-48 depend, recites double stranded nucleic acid fragments and it is not clear whether the length limitation in claims 47-48 refers to a single strand or double stranded nucleic acids. 
Claim Rejections - 35 USC § 103
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. (WO 2006/044956).
    Church et al. teach a composition of claims 34-36, for generating a nucleic acid having a predetermined sequence comprising: a plurality of double- stranded nucleic acid fragments wherein each flanking sequence comprises at least one primer binding sequence and a restriction enzyme recognition site (page 7, line 19-34, page 8, line 1-34, page 9, line 1-6, page 14, line 8-28, page 17, line 25-34, page 29, line 1-34, page 133, claims 169-180, page 135, claims 196-200: indicating complementary, partially overlapping construction oligonucleotides flanked by a restriction recognition site and a primer binding site, wherein construction oligonucleotides are single or double stranded), wherein church et al. teach that each fragment has a first restriction enzyme recognition site at its 3’ end and/or a second restriction enzyme recognition site at its 5’ end, wherein the first and the second restriction enzyme recognition sites are different from each other, wherein upon digestion with the restriction enzymes the primer binding sites are removed and a plurality of digested double stranded nucleic acid fragments with overlapping complementary cohesive ends are generated, each nucleic acid fragment having a first cohesive terminal end complementary to a second cohesive terminal of another digested double stranded fragment, and wherein assembly of the plurality of digested double-stranded nucleic acid fragments in a single reaction in a predetermined linear order forms the nucleic acid having predetermined sequence (see at least page 54, line 17-30, page 80, line 27-34, page 81, line 1-31, page 106, line 24-34page 29, line 1-34, page 31, line 16-34, page 32, line 1-17, page 49, line 23-33, page 50, line 1-15: indicating constructing oligonucleotides forming duplex DNA, and assembling plurality of nucleic acid constructs having cohesive ends  in a single mixture and removal of primer binding sites).
  With reference to claim 37, 40, Church teach that the composition further comprises a vector, wherein the vector is linearized and has restriction recognition site and a different nucleic acid (see entire document, at least page 86, line 2-28, page 110, line 10-32, page 68, line 26-34, page 69, line 1-34).
  With reference to claims 38-39, Church teach that the plurality of double-stranded nucleic acid fragments comprises a different fragment of the nucleic acid having predetermined sequence and comprises a first and a second fragment, each fragment comprises same restriction enzyme recognition sites on a first and second end and the fragments are consecutive to each other (see page 80, line 27-34, page 81, line 3-31).
   With reference to claims 41, 49-53, Church et al. teach that the linearized vector comprises at its 3’ end a coding sequence of a first marker gene 5’ of a first restriction site and at its 5’ end a coding sequence of a second marker gene 3’ of a second restriction site, wherein the first and the second marker genes are antibiotic resistance genes, selectable markers and the first and second marker are regulated by a first and second activation sequence which is a promoter, terminator or fragment thereof (see page 23, line 1-16, page 28, line 1-34, page 30, line 6-15, page 85, line 32-34, page 86, line 1-28). 
  With reference to claims 42-44, Church et al. teach one or more restriction enzyme recognition sites are type II or type IIS restriction recognition sites and the plurality of double-stranded nucleic acid fragments are cloned nucleic acids (page 54, line 25-30, page 22, line 22-28, page 133, claims 169-180, page 135, claims 196-200).
With reference to claims 45-48, Church et al. teach that the plurality of the double stranded nucleic acid fragments are cloned nucleic acids or PCR-derived nucleic acid and are at least 1kb or 50 kb in length (page 8, line 12-18).
   With reference to claims 54, Church et al. teach that the plurality of double-stranded fragments comprises at least one primer binding sequence at 5’ and/or 3’ end (page 32, line 18-34, page 133, claims 169-180, page 135, claims 196-200).        
              Although Church et al. teach a method using double-stranded nucleic acid fragments comprising primer binding sequence and restriction enzyme recognition site, Church et al. did not specifically teach a composition comprising plurality of double-stranded nucleic acid fragments, each comprising a flanking sequence comprising at least one primer binding sequence and a restriction enzyme recognition site. 
                 Church et al. teach construction oligonucleotides comprising primer binding sites at either termini that are removable upon enzymatic cleavage (upon treatment with a type IIS endonucleases) (page 63, line 30-34, page 64, line 1-33, page 73, line 10-16) and systems to custom designing and synthesizing construction oligonucleotide or polynucleotide constructs comprising primer-binding sequences and restriction enzyme recognition sites ( page 102, line 1-24, page 93, line 21-34, page 94, line 1-18, page 101, line 12-21).
          It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to modify the method as taught by Church et al. with a custom designing and synthesis of plurality of double stranded DNA fragments, each having at least a primer binding sequence and a restriction enzyme recognition site to achieve expected advantage of developing an improved a composition comprising double stranded nucleic acid fragments with predetermined sequences, each nucleic acid having a primer binding sequence and a restriction recognition site. An ordinary person skill in the art would have motivated to combine the method with a custom designing and synthesizing double-stranded nucleic acid fragments and have a reasonable expectation of success that the combination would result in increasing the sensitivity of the process because Church et al. explicitly taught that the custom-designed synthetic nucleic acids in an automated manner would provide desired set of construction nucleic acid constructs that would aid in error reduction and hierarchical assembly (page 101, line 12-21) and such a modification of the method is considered obvious over the cited prior art.

                                                         Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637